EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 9th day of
November, 2010, by and between Chemtura Corporation, a Delaware corporation (the
“Company”), and Craig A. Rogerson, an individual (the “Executive”).
 
WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer and
 
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
1. Employment Agreement.  Effective on the date of the Company’s emergence from
Chapter 11 bankruptcy proceedings (the “Effective Date”), on the terms and
conditions set forth in this Agreement, the Company agrees to continue to employ
the Executive and the Executive agrees to continue to be employed by the Company
for the Employment Period set forth in Section 2 and in the positions and with
the duties set forth in Section 3.  Terms used herein with initial
capitalization not otherwise defined are defined in Section 26.
 
2. Term.  The initial term of employment under this Agreement shall commence on
the Effective Date and continue until December 31, 2014 (the “Initial
Term”).  The term of employment shall be automatically extended for an
additional consecutive twelve (12)-month period (the “Extended Term”) on January
1, 2015 and each subsequent January 1, unless and until the Company or the
Executive provides written notice to the other party in accordance with
Section 13 hereof not less than sixty (60) days before such anniversary date
that such party is electing not to extend the term of employment under this
Agreement (“Non-Renewal”), in which case the term of employment hereunder shall
end as of the end of such Initial Term or Extended Term, as the case may be,
unless sooner terminated as hereinafter set forth.  The period of time between
the Effective Date and the termination of the Executive’s employment hereunder
shall be referred to as the “Employment Period.”
 
3. Position and Duties.  During the Employment Period, the Executive shall serve
as the President and Chief Executive Officer of the Company.  In such capacity,
the Executive shall have the duties, responsibilities and authorities
customarily associated with the position of President and Chief Executive
Officer in a company the size and nature of the Company.  The Executive shall
devote the Executive’s reasonable best efforts and full business time to the
performance of the Executive’s duties hereunder and the advancement of the
business and affairs of the Company and shall be subject to, and shall comply in
all material respects with, the policies of the Company and the Company
Affiliates applicable to the Executive; provided that the Executive shall be
entitled (i) to serve as a member of the board of directors of a reasonable
number of other companies, (ii) to serve on civic, charitable, educational,
religious, public interest or public service boards, and (iii) to manage the
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere with the performance of the Executive’s
duties and responsibilities hereunder.
 

--------------------------------------------------------------------------------


 
4. Place of Performance.  During the Employment Period, the Executive shall be
based primarily in Philadelphia, Pennsylvania.
 
5. Compensation and Benefits; Equity Awards.
 
(a) Base Salary.  During the Employment Period, the Company shall pay to the
Executive a base salary (the “Base Salary”) at the rate of no less than
$1,000,000 per calendar year, less applicable deductions.  The Base Salary shall
be reviewed for increase by the Company’s board of directors (the “Board”) no
less frequently than annually and shall be increased in the discretion of the
Board and any such adjusted Base Salary shall constitute the “Base Salary” for
purposes of this Agreement.  The Base Salary shall be paid in substantially
equal installments in accordance with the Company’s regular payroll procedures.
 
(b) Annual Bonus.
 
(i) Regular Annual Bonus.  For the 2010 fiscal year, the Executive shall be
eligible for a cash performance bonus (the “2010 Bonus”) under the Company’s
2010 Management Incentive Plan, subject to achievement of the specified
performance targets, with such bonus payable in 2011 within fifteen (15) days
following the Company’s filing of its Form 10-K for the 2010 fiscal
year.  Thereafter, during the Employment Period, the Executive shall be paid an
annual cash performance bonus (an “Annual Bonus”) in respect of each fiscal year
that ends during the Employment Term, to the extent earned based on performance
against objective performance criteria. The performance criteria for any
particular calendar year shall be determined in good faith by the Board, no
later than sixty (60) days after the commencement of the relevant bonus period.
Executive’s annual bonus opportunity for a calendar year shall equal 100% of the
Executive’s Base Salary at the commencement of the year (and not on the
Executive’s annualized year-end Base Salary) (the “Target Bonus”) for that year
if target levels of performance for that year are achieved, with greater or
lesser amounts (including zero) paid for performance above and below target
(such greater and lesser amounts to be determined by a formula established by
the Board for that year when it established the targets and performance criteria
for that year).  The Executive’s Annual Bonus for a bonus period shall be
determined by the Board after the end of the applicable bonus period and shall
be paid to the Executive when annual bonuses for that year are paid to other
senior executives of the Company generally, but in no event later than March 15
of the year following the year to which such Annual Bonus relates. In carrying
out its functions under this Section 5(b)(i), the Board shall at all times act
reasonably and in good faith.
 
(ii) 2009 Emergence Incentive Plan Award.  Within ten (10) days following the
Effective Date, the Executive shall be granted a combination of non-qualified
stock options and either restricted stock or restricted stock units in
settlement of the Executive’s participation in the Company’s Emergence Incentive
Plan (the “EIP”) for the 2009 fiscal year with an aggregate value equal to no
less than $2,500,000.  The terms and conditions applicable to such equity awards
shall be no less favorable to the Executive than as set forth on Exhibit A
attached hereto.
 
2

--------------------------------------------------------------------------------


 
(iii) 2010 Emergence Incentive Plan Award.  For the 2010 fiscal year, the
Executive shall be eligible to receive a grant of a combination of non-qualified
stock options and either restricted stock or restricted stock units in
settlement of the Executive’s participation in the EIP for the 2010 fiscal year
upon the attainment of one or more of the pre-established performance goals
under the EIP for fiscal year 2010, with such grant, if any, to be made no later
than March 15, 2011.  The terms and conditions applicable to such equity awards
shall be no less favorable to the Executive than as set forth on Exhibit A
attached hereto.
 
(iv) 2011 Emergence Awards.  For the 2011 fiscal year, the Executive shall
participate in the Company’s 2010 Emergence Award Plan (the “Emergence Plan”),
which shall provide that in the event the Company achieves the performance
targets stated in the Emergence Plan for the 2011 fiscal year, the Executive
shall be entitled to receive fully vested shares of the Company’s common stock
in settlement of the Executive’s participation in the Emergence Plan, to be paid
no later than March 15, 2012.
 
(v) Equity Awards.  In addition to any award provided to the Executive under the
EIP or Emergence Plan, commencing in 2011 and each year thereafter during the
Employment Period, the Executive shall be entitled to receive annually, a grant
of an equity-based award under the Company’s 2010 Long-Term Incentive Plan
within thirty (30) days following the Company’s filing of its Form 10-K for each
such year with a grant date fair market value equal to no less than the grant
date fair market value of the EIP award provided to the Executive for the 2010
fiscal year.
 
(c) Vacation; Benefits.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the applicable policies of the
Company, which shall be accrued and used in accordance with such policies.
During the Employment Period, the Executive shall be eligible to participate in
such medical, dental and life insurance, retirement and other plans as the
Company may have or establish from time to time on terms and conditions
applicable to other senior executives of the Company generally.  The foregoing,
however, shall not be construed to require the Company to establish any such
plans or to prevent the modification or termination of such plans once
established.
 
6. Expenses.  The Company shall reimburse the Executive promptly for all
expenses reasonably incurred by the Executive in the performance of his duties
in accordance with policies which may be adopted from time to time by the
Company following presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.
 
7. Confidentiality, Non-Disclosure and Non-Competition Agreement.  As a
condition to the Company’s entering into this Agreement, Executive shall execute
an Employee Confidentiality and Intellectual Property Agreement substantially in
the form attached hereto as Exhibit B (the “Confidentiality Agreement”) and an
Employee Non-Competition Agreement substantially in the form attached hereto as
Exhibit C (the “Non-Competition Agreement”).
 
8. Termination of Employment.
 
(a) Permitted Terminations.  The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:
 
(i) Death.  The Executive’s employment hereunder shall terminate upon the
Executive’s death;
 
3

--------------------------------------------------------------------------------


 
(ii) By the Company.  The Company may terminate the Executive’s employment:
 
(A) Disability.  For Disability; or
 
(B) Cause.  For Cause or without Cause.
 
(iii) By the Executive.  The Executive may terminate his employment for any
reason or for no reason.
 
(b) Non-Renewal.  The Executive may terminate his employment within thirty (30)
days after the end of the Employment Period if the Employment Period ends as a
result of the Company giving a notice of Non-Renewal in accordance with Section
2.
 
(c) Termination.  Any termination of the Executive’s employment by the Company
or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so
indicated.  Termination of the Executive’s employment shall take effect on the
Date of Termination.
 
(d) Effect of Termination.  Upon any termination of the Executive’s employment
with the Company, and its subsidiaries, the Executive shall resign from, and
shall be considered to have simultaneously resigned from, all positions with the
Company and all of its subsidiaries.
 
9. Compensation Upon Termination.
 
(a) Death.  If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Company or the Executive’s legal representatives.  Upon the Executive’s death,
the Company shall pay or provide to the Executive’s representative or estate all
Accrued Benefits, if any, to which the Executive is entitled.  Except as set
forth herein, the Company shall have no further obligation to the Executive (or
the Executive’s legal representatives or estate) under this Agreement.
 
(b) Disability.  If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), the Company shall pay to the Executive all Accrued
Benefits, if any, to which the Executive is entitled.  Except as set forth
herein, the Company shall have no further obligations to the Executive (or the
Executive’s legal representatives) under this Agreement.
 
4

--------------------------------------------------------------------------------


 
(c) Termination by the Company for Cause or by the Executive without Good
Reason.  If, during the Employment Period, the Company terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Company shall pay
to the Executive all Accrued Benefits, if any, to which the Executive is
entitled.  Except as set forth herein, the Company shall have no further
obligations to the Executive under this Agreement.
 
(d) Termination due to Non-Renewal.  If this Agreement is terminated pursuant to
a notice of Non-Renewal in accordance with Section 2, upon the expiration of
this Agreement the Executive shall become a participant in the Executive and Key
Employee Severance Plan or its successor plan or plans.
 
(e) Termination by the Company without Cause or by the Executive with Good
Reason.  Subject to Section 9(f) and Section 9(g), if the Company terminates the
Executive’s employment during the Employment Period other than for Cause or
Disability or if the Executive terminates his employment hereunder with Good
Reason, (i) the Company shall pay or provide the Executive (or the Executive’s
estate, if the Executive dies after such termination and execution of the
release but before receiving such amount) (A) all Accrued Benefits, if any, to
which the Executive is entitled; (B) a lump sum payment of an amount equal to a
pro rata portion (based upon the number of days the Executive was employed
during the calendar year in which the Date of Termination occurs) of the Annual
Bonus or the 2010 Bonus, as applicable, that would have been paid to the
Executive if he had remained employed with the Company based on actual
performance, such payment to be made at the time bonus payments are made to
other executives of the Company but in any event by no later than March 15 of
the calendar year following the year that includes the Executive’s Date of
Termination; (C) an amount equal to the product of (x) 2.0 and (y) the sum of
the Executive’s (I) Base Salary, (II) Target Bonus, and (III) annual perquisite
allowance, payable in accordance with the Company’s payroll policies in effect
on the Date of Termination for the twelve month period commencing upon the
Executive’s Date of Termination; (D) outplacement services at a level
commensurate with the Executive’s position in accordance with the Company’s
practices as in effect from time to time; (ii) notwithstanding anything set
forth in any plan document or award agreement to the contrary, all vested
outstanding equity awards shall remain outstanding and exercisable, if
applicable, through their stated expiration dates, and (iii) the Executive and
his covered dependents shall be entitled to continued participation on the same
terms and conditions as applicable immediately prior to the Executive’s Date of
Termination for the two year period following the Date of Termination in such
medical, dental, and hospitalization insurance coverage in which the Executive
and his eligible dependents were participating immediately prior to the Date of
Termination.
 
(f) Change in Control.  This Section 9(f) shall apply if there is (i) a
termination of the Executive’s employment by the Employer other than for Cause
or Disability pursuant to Section 8(a) or by the Executive for Good Reason in,
each case, during the two-year period after a Change in Control; or (ii) a
termination of the Executive’s employment by the Company prior to a Change in
Control, if the termination was at the request of a third party or otherwise
arose in anticipation of a Change in Control.  If any such termination occurs,
the Executive (or the Executive’s estate, if the Executive dies after such
termination and execution of the release but before receiving such amount) shall
receive the benefits set forth in Section 9(e), except that (1) in lieu of the
continued payment of Base Salary under Section 9(e)(i)(C), the Executive shall
receive an amount equal to the product of (x) 3.0 and (y) the sum of the
Executive’s (I) Base Salary, (II) Target Bonus, and (III) annual perquisite
allowance, payable in a lump sum promptly after the date of which the release
referred to in Section 9(g) becomes irrevocable and (2) in addition to the
extension of the expiration terms of outstanding equity awards under
Section 9(e)(ii), the Executive shall be entitled to accelerated vesting of all
outstanding equity awards.
 
5

--------------------------------------------------------------------------------


 
(g) Liquidated Damages.  The parties acknowledge and agree that the damages that
will result to the Executive for termination by the Company of the Executive’s
employment without Cause or by the Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to the Executive under Section 9(e) or Section 9(f) (the “Severance
Payments”) shall constitute liquidated damages for any such termination.  The
Executive agrees that, except for such other payments and benefits to which the
Executive may be entitled as expressly provided by the terms of this Agreement
or any other applicable benefit plan or compensation arrangement (including
equity-related awards), such liquidated damages shall be in lieu of all other
claims that the Executive may make by reason of any such termination of his
employment.  Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if the Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company in substantially the form attached on
Exhibit D hereto.  Such release must be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following the
Executive’s Date of Termination. The Company shall deliver to the Executive the
appropriate form of release of claims for the Executive to execute within five
(5) business days of the Date of Termination.
 
(h) Certain Payment Delays.  Notwithstanding anything to the contrary set forth
herein, to the extent that the payment of any amount described in Section 9(e)
or Section 9(f) constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A (as defined in Section 25 hereof), any such payment scheduled
to occur during the first sixty (60) days following the termination of
employment shall not be paid until the first regularly scheduled pay period
following the sixtieth (60th) day following such termination and shall include
payment of any amount that was otherwise scheduled to be paid prior thereto.
 
(i) No Offset.  In the event of termination of his employment, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain.  The Company’s obligation
to make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company or the Company Affiliates may have against the Executive for
any reason.
 
10. Certain Additional Payments by the Company.
 
(a) If it shall be determined that any benefit provided to the Executive or
payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by the Executive with respect to such excise
tax resulting from any action or inaction by the Company (such excise tax,
together with any such interest and penalties, collectively, the “Excise Tax”),
then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of the
Excise Tax and all other income, employment, excise and other taxes that are
imposed on the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the sum of (A) the Excise Tax imposed upon the Payments and
(B) the product of any deductions disallowed because of the inclusion of the
Gross-up Payment in the Executive’s adjusted gross income and the applicable
marginal rate of federal income taxation for the calendar year in which the
Executive’s Gross-Up Payment is to be made.  Notwithstanding the foregoing
provisions of this Section 10(a), if it shall be determined that the Executive
would be entitled to the Gross-Up Payment, but that the Parachute Value of all
Payments does not exceed an amount equal to three hundred and ten percent (310%)
of the Executive’s Base Amount, then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount; provided that such reduction shall only be made if such reduction
results in a more favorable after-tax position for the Executive.  The payment
reduction contemplated by the preceding sentence, if any, shall be implemented
by determining the Parachute Payment Ratio for each “parachute payment” and then
reducing the parachute payments in order beginning with the parachute payment
with the highest Parachute Payment Ratio.  For parachute payments with the same
Parachute Payment Ratio, such parachute payments shall be reduced based on the
time of payment of such parachute payments, with amounts having later payment
dates being reduced first.  For parachute payments with the same Parachute
Payment Ratio and the same time of payment, such parachute payments shall be
reduced on a pro rata basis (but not below zero) prior to reducing parachute
payments with a lower Parachute Payment Ratio.
 
6

--------------------------------------------------------------------------------


 
(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by the Company prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company.  If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
change in the ownership or effective control (as defined for purposes of
Section 280G of the Code) of the Company, the Executive shall appoint another
nationally recognized accounting firm which is reasonably acceptable to the
Company to make the determinations required hereunder (which accounting firm
shall then be referred to as the Accounting Firm hereunder).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
Gross-Up Payment, as determined pursuant to this Section 10, shall be paid by
the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination but in any event by the end of the year
following the year in which the applicable tax is remitted.  Any determination
by the Accounting Firm shall be binding upon the Company and the Executive.  As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that additional Gross-Up Payments shall be required to be made to
compensate the Executive for amounts of Excise Tax later determined to be due,
consistent with the calculations required to be made hereunder (an
“Underpayment”).  If the Company exhausts its remedies pursuant to Section 10(c)
and the Executive is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
 
7

--------------------------------------------------------------------------------


 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies the Executive in writing
prior to the expiration of such period that they desire to contest such claim,
the Executive shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim;
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(iii) cooperate with the Company in good faith to effectively contest such
claim; and
 
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties incurred in connection
with such contest) and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.
 
(d) The following terms shall have the following meanings for purposes of this
Section 10.
 
(i) “Base Amount” means “base amount,” within the meaning of Section 280G(b)(3)
of the Code.
 
(ii) “Parachute Payment Ratio” shall mean a fraction the numerator of which is
the value of the applicable parachute payment for purposes of Section 280G of
the Code and the denominator of which is the intrinsic value of such parachute
payment.
 
8

--------------------------------------------------------------------------------


 
(iii) “Parachute Value” of a Payment shall mean the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
 
(iv) “Safe Harbor Amount” means 2.99 times the Executive’s Base Amount.
 
11. Indemnification.  During the Employment Period and thereafter, the Company
agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with a Company
Affiliate or other entity at the request of the Company, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the
Company.  During the Employment Period and thereafter, the Company also shall
provide the Executive with coverage under its current directors’ and officers’
liability policy to the same extent that it provides such coverage to its other
executive officers.  If the Executive has any knowledge of any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, as to which the Executive may request indemnity under this
provision, the Executive will give the Company prompt written notice thereof;
provided that the failure to give such notice shall not affect the Executive’s
right to indemnification.  The Company shall be entitled to assume the defense
of any such proceeding and the Executive will use reasonable efforts to
cooperate with such defense.  To the extent that the Executive in good faith
determines that there is an actual or potential conflict of interest between the
Company and the Executive in connection with the defense of a proceeding, the
Executive shall so notify the Company and shall be entitled to separate
representation at the Company’s expense by counsel selected by the Executive
(provided that the Company may reasonably object to the selection of counsel
within ten (10) business days after notification thereof) which counsel shall
cooperate, and coordinate the defense, with the Company’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Executive’s separate defense.  This Section 11 shall continue in effect after
the termination of the Executive’s employment or the termination of this
Agreement.
 
12. Attorney’s Fees.
 
(a) Negotiation.  Upon presentation of an invoice therefor, the Company shall
pay or reimburse the Executive’s reasonable counsel fees incurred in connection
with the negotiation and documentation of this Agreement and the other documents
ancillary thereto.
 
9

--------------------------------------------------------------------------------


 
(b) Disputes.  The Company shall advance the Executive (and his beneficiaries)
any and all costs and expenses (including without limitation attorneys’ fees and
other charges of counsel) incurred by the Executive (or any of his
beneficiaries) in resolving any controversy, dispute or claim arising out of or
relating to this Agreement, any other agreement or arrangement between the
Executive and the Company, the Executive’s employment with the Company, or the
termination thereof; provided that the Executive shall reimburse the Company any
advances on a net after-tax basis to cover expenses incurred by the Executive
for claims brought by the Executive that are judicially determined to be
frivolous or advanced in bad faith.
 
13. Notices.  All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
 
(i)    If to the Company:
 
Chemtura Corporation
199 Benson Road
Middlebury, CT 06749
Attention: General Counsel
 
(ii)   If to the Executive:
 
Craig A. Rogerson
169 Cathcart Road
P. O. Box 702
Gwynedd Valley, PA 19437


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or
sent.  Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
 
14. Severability.  The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 7, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.
 
15. Survival.  It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21,
22, 24 and 25 hereof and this Section 15 shall survive the termination of
employment of the Executive.  In addition, all obligations of the Company to
make payments hereunder shall survive any termination of this Agreement on the
terms and conditions set forth herein.
 
10

--------------------------------------------------------------------------------


 
16. Assignment.  The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation.  The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
 
17. Binding Effect.  Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.
 
18. Amendment; Waiver.  This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought.  Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
 
19. Headings.  Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
 
20. Governing Law.  This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
 
21. Waiver of Jury Trial.  Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any proceeding relating to
this Agreement or the Executive’s employment by the Company or any Company
Affiliate, or for the recognition and enforcement of any judgment in respect
thereof (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Executive’s employment by the Company or any
Company Affiliate, or the Executive’s or the Company’s performance under, or the
enforcement of, this Agreement.
 
22. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein and
supersedes and replaces all other agreements related to the subject matter
hereof .
 
11

--------------------------------------------------------------------------------


 
23. Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
 
24. Withholding.  The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.
 
25. Section 409A.
 
(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If the Executive notifies the Company (with specificity
as to the reason therefor) that the Executive believes that any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A.  To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.
 
(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 25(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 
12

--------------------------------------------------------------------------------


 
(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
 
26. Definitions.
 
(a) “Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus; (iii) any accrued and
unpaid vacation and/or sick days; (iv) any amounts or benefits owing to the
Executive or to the Executive’s beneficiaries under the then applicable benefit
plans of the Company (excluding any severance plan, program, agreement or
arrangement); and (v) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Date of Termination and
which are reimbursable in accordance with Section 6.  Amounts payable under (A)
clauses (i), (ii) and (iii) shall be paid promptly after the Date of
Termination, (B) clause (iv) shall be paid in accordance with the terms and
conditions of the applicable plan, program or arrangement and (C) clause (v)
shall be paid in accordance with the terms of the applicable expense
reimbursement policy.
 
(b) “Cause” means (i) the Executive’s conviction of, or plea of nolo contendere
to, a felony (other than in connection with a traffic violation); (ii) the
Executive’s continued failure to substantially perform the Executive’s material
duties hereunder after receipt of written notice from the Company that
specifically identifies the manner in which the Executive has substantially
failed to perform the Executive’s material duties and specifies the manner in
which the Executive may substantially perform his material duties in the future;
(iii) an act of fraud or gross or willful material misconduct; or (iv) a willful
and material breach of the Confidentiality Agreement or the Non-Competition
Agreement.  For purposes of this provision, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company.  Anything herein to the contrary notwithstanding, the Executive shall
not be terminated for “Cause” hereunder unless (A) written notice stating the
basis for the termination is provided to the Executive and (B) as to
clauses (ii), (iii) or (iv) of this paragraph, he is given fifteen (15) days to
cure the neglect or conduct that is the basis of such claim, to the extent
curable.
 
13

--------------------------------------------------------------------------------


 
(c) “Change in Control” means the occurrence of any one or more of the following
events, to the extent such event also constitutes a “change in control event”
within the meaning of Section 409A of the Code:
 
(i) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company or any person who owns five percent
(5%) or more of the common stock of the Company on the date of the Company’s
emergence from Chapter 11 bankruptcy proceedings (a “Five Percent Owner”)),
becoming the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;
 
(ii) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of common stock of the Company or a Five
Percent Owner), becoming the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) in one or a series of related transactions during any twelve
(12)-month period, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities;
 
(iii) during any one-year period, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii), (iv) or (v) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
 
(iv) a merger or consolidation of the Company or a direct or indirect subsidiary
of the Company with any other company, other than a merger or consolidation
which would result in either (A) a Five Percent Owner beneficially owning more
than fifty percent (50%) of the combined voting power of the voting securities
of the Company or the surviving entity (or the ultimate parent company of the
Company of the surviving entity) or (B) the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation (or the ultimate parent company
of the Company or such surviving entity); provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in subparagraphs (ii) and (iii)) acquires more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change in Control; or
 
14

--------------------------------------------------------------------------------


 
(v) the consummation of a sale or disposition of all or substantially all the
assets of the Company, in one or a series of related transactions during any
twelve (12)-month period, other than the sale or disposition of all or
substantially all of the assets of the Company to a Five Percent Owner or a
person or persons who beneficially own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the Company at the time of the sale.
 
(d) “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.
 
(e) “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Employment Period
by the Company pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination; provided
that if the Executive is voluntarily terminating the Executive’s employment
without Good Reason, such date shall not be less than fifteen (15) business days
after the Notice of Termination; (iv) if the Executive’s employment is
terminated during the Employment Period other than pursuant to Section 8(a), the
date on which Notice of Termination is given; or (v) if the Executive’s
employment is terminated pursuant to Section 8(b), the last day of the
Employment Period.
 
(f) “Disability” means the inability of the Executive to perform the Executive’s
material duties hereunder due to a physical or mental injury, infirmity or
incapacity, which is expected to exceed one hundred eighty (180) days (including
weekends and holidays) in any three hundred sixty-five (365)-day period, as
determined by the Executive’s treating physician in his or her reasonable
discretion.
 
(g) “Good Reason” means (i) any material diminution or adverse change in the
Executive’s titles, duties or authorities; (ii) a reduction in the Executive’s
total compensation, including a reduction in the Executive’s Base Salary, Target
Bonus or annual minimum equity award value; (iii) a material adverse change in
the Executive’s reporting responsibilities; (iv) the assignment of duties
substantially inconsistent with the Executive’s position or status with the
Company; (v) a relocation of the Executive’s primary place of employment to a
location more than twenty five (25) miles further from the Executive’s primary
residence than the current location of the Company’s offices; (vi) any other
material breach of the Agreement or any other agreement by the Company or the
Company Affiliates; (vii) the failure of the Company to obtain the assumption in
writing of its obligations under the Agreement by any successor to all or
substantially all of the assets of the Company after a merger, consolidation,
sale or similar transaction in which such Agreement is not assumed by operation
of law; or (viii) any material diminution in the aggregate value of employee
benefits provided to the Executive on the Effective Date under any “employee
benefit plan” (as defined in Section 3(3) of ERISA), other than pursuant to
across-the-board reductions to employee benefits applicable to all senior
executives. In order to invoke a termination for Good Reason, (A) the Executive
must provide written notice within ninety (90) days of the occurrence of any
event of “Good Reason,” (B) the Company must fail to cure such event within
fifteen (15) days of the giving of such notice and (C) the Executive must
terminate employment within thirty (30) days following the expiration of the
Company’s cure period.
 
[Remainder of Page Intentionally Left Blank]
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.
 

 
CHEMTURA CORPORATION
         
By: 
/s/ Timothy Bernlohr
     
Name:  Timothy Bernlohr
     
Title:    Lead Director
 

 
 

 
EXECUTIVE
         
/s/ Craig A. Rogerson
     
Craig A. Rogerson
 

 
16

--------------------------------------------------------------------------------


 
EXHIBIT A


EIP EQUITY TERM SHEET


I.           Awards.  The Executive’s participation in the EIP for the 2009 and
2010 fiscal years, respectively, shall be settled in accordance with the terms
of the Company’s EIP Settlement Plan.


II.           General Vesting.  Subject to the accelerated vesting provisions
described below, (a) the EIP equity awards granted for the 2009 fiscal year will
vest in equal one-third (1/3) installments on each of (i) the date of grant,
(ii) March 31, 2011 and (iii) March 31, 2012, respectively, and (b) the EIP
equity awards granted for the 2010 fiscal year will vest in equal one-third
(1/3) installments on each of (i) the date of grant, (ii) March 31, 2012 and
(iii) March 31, 2013, respectively.


III.           Accelerated Vesting of EIP Grants.  Vesting of the equity grants
made with respect to the EIP for the 2009 and 2010 fiscal years, respectively,
will accelerate in full upon a termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, in each case, within
the two year period following a Change in Control.


IV.           Post-Termination Exercise Periods.


(a)           Termination for Death, Disability, by the Company without Cause or
by the Executive with or without Good Reason.  If the Executive’s employment is
terminated due to death, Disability, by the Company without Cause or by the
Executive with or without Good Reason, stock options will be exercisable for the
180 day period following the date of termination.


(b)           Termination for Cause.  If the Executive is terminated for Cause
all stock options will terminate and expire.
 
17

--------------------------------------------------------------------------------


 
EXHIBIT B




See attached EMPLOYEE CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT


18

--------------------------------------------------------------------------------


 
EMPLOYEE CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT


This EMPLOYEE CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT (the
“Agreement”) is made between Chemtura Corporation and/or one of its subsidiaries
or affiliates (collectively, “Chemtura”), and the undersigned Employee,
effective November 10, 2010 (“Effective Date”). In consideration of Employee’s
employment with Chemtura and for other good and valuable consideration the
sufficiency of which Employee hereby acknowledges, Employee agrees as follows:


A.           Confidential Information.


1.           Employee understands that during employment with Chemtura, Employee
will have access to, exposure to, or work with, certain proprietary and
confidential information.  For purposes of this Agreement, “Confidential
Information” means any and all business and technical information, know-how, or
trade secrets, including all technical and non-technical data whether in
tangible or intangible form, pertaining in any manner to the businesses of
Chemtura, including Chemtura’s business associates, clients, consultants,
customers, and employees, which is considered to be private, confidential,
proprietary, or a trade secret, either to Chemtura, or other non-affiliated
third parties. Confidential Information includes, but is not limited to,
information relating to financial, marketing, and business plans including
projections and estimates; sales and marketing figures, plans and methods;
promotional, business and technology strategies; contracts including licenses,
joint development agreements, supply contracts, and settlement agreements;
customer, distributor, and supplier information, lists, usages or requirements;
all information relating to existing or contemplated businesses, products, or
processes including proprietary product samples, product testing and
registration data, and production and quality control data; all research and
development data and results, negative or positive, including inventions whether
patentable or not, discoveries, writings, technical and business innovations,
improvements, and developments; all apparatus, designs, devices, equipment,
formulae including product formulae, tools, machines, software including process
control software, and written works; and corporate records, procedures and
processes including accounting procedures, personnel documents and history,
business records including tax records, and any similar corporate record.


2.           Notwithstanding the foregoing, information, data, know-how or
knowledge shall not be considered Confidential Information if: (a) the
information at the time of disclosure is in the public domain through no fault
of Employee or any breach of this Agreement by Employee; (b) the information
received from a third party outside of Chemtura is disclosed without a breach of
any confidentiality obligation; (c) the information is approved for release by
written authorization of Chemtura; or (d) the information may be required by law
or an order of any court, agency or proceeding to be disclosed; provided,
however, that Employee hereby agrees that if Employee is requested or required
by applicable law to disclose any Confidential Information, Employee will
provide Chemtura with prompt written notice of such request or requirement so
that Chemtura may seek a protective order or other appropriate relief; and,
provided further, however, that the Employee will use best efforts to preserve
the confidentiality of such Confidential Information to be disclosed, including,
without limitation, by (i) cooperating with Chemtura to obtain a protective
order or other appropriate relief, and (ii) disclosing only that portion of such
Confidential Information necessary to comply with such applicable law.


19

--------------------------------------------------------------------------------


 
3.           Employee agrees that at any time during employment with Chemtura,
Employee will not take, use or permit to be used, any Confidential Information
including information obtained from a non-affiliated third party other than for
the benefit of Chemtura. Further, Employee agrees that after termination of
employment from Chemtura, Employee, in perpetuity, will not take, use for their
own benefit or permit to be used, any Confidential Information including
information obtained from a non-affiliated third party, without the expressed
written authorization from an officer of Chemtura. Additionally, Employee
represents that Employee has not and will not disclose to Chemtura, and has not
and shall not use on Chemtura’s behalf any trade secrets or other confidential
information belonging to a third party including a previous employer without
written consent from that third party or previous employer and Chemtura. 


4.           Employee represents and warrants that Employee has disclosed
to Chemtura any agreement or part thereof, still in effect, which imposes any
restrictions on Employee with respect to Employee’s employment, the pertinent
portion of which agreements, if any, are listed on Exhibit A, which is attached
hereto and made a part hereof.  Employee represents and warrants that, except
for those restrictions specifically disclosed on Exhibit A, Employee is not
subject to any restrictions arising from any previous employment. Employee
understands that failure to disclose any restriction, regardless of whether
Employee believes said restriction impacts or pertains to Employee’s employment
with Chemtura, may be grounds for immediate termination of employment with
Chemtura, and may also result in legal action.


5.           Employee agrees to set forth a complete list of all inventions
developed and owned by Employee by reason of having been made, conceived,
discovered, developed or reduced to practice by Employee prior to his or her
employment by Chemtura (“Prior Developments”) on Exhibit B. Prior Developments
do not include those inventions subject to another employment agreement with the
Employee and a previous employer.  If Exhibit B is blank, Employee represents
and warrants that no Prior Developments exist. Regardless of the content of
Exhibit B, (i) Employee covenants and agrees that Employee shall not include or
use these Prior Developments in any way for the benefit of Chemtura or in a
manner competitive to Chemtura without first notifying and receiving Chemtura’s
expressed written consent to do so, and (ii) Employee hereby grants Chemtura a
perpetual, royalty-free, worldwide, non-exclusive right and license to use,
create derivative works of and use all Prior Developments owned by Employee.


6.           Employee agrees that if Employee elects to terminate employment
with Chemtura, Employee will use best efforts to provide Chemtura with such
advanced written notice as is reasonable under the circumstances.  Moreover,
whether termination of employment with Chemtura is voluntary or involuntary,
Employee shall provide Chemtura with written notice in advance of such
termination, (i) identifying Employee’s subsequent employer, if any, and the
nature of the work in which Employee expects to be engaged therewith and (ii)
granting Chemtura permission to communicate with Employee’s new employer for the
purpose of advising Employee’s new employer of the content of this Agreement.


20

--------------------------------------------------------------------------------


 
B.           Intellectual Property


1.           Employee agrees that Employee, solely or jointly with others,
whether or not during working hours, will communicate to Chemtura promptly and
fully all Confidential Information  including inventions, creations,
developments, discoveries, technical and business innovations, improvements,
data, and writings, whether or not protected or protectable by patent,
copyright, trademark, or any other intellectual property right, and which is
made, created, discovered, conceived, developed, reduced to practice or secured,
in connection with any of Chemtura’s existing businesses or future businesses or
businesses competitive with Chemtura’s existing or future businesses, during the
time of employment from the Effective Date and for a period of one year (1)
after termination of employment with Chemtura, (hereinafter referred to as “Work
Product”).
 
2.           Employee further agrees that all records, reports, notes, data,
compilations and other recorded matter, and copies and reproductions thereof,
containing any Confidential Information, Work Product, or information otherwise
relating to any of Chemtura’s operations, activities or businesses, created,
made or received, in any form or media, by Employee, during employment with
Chemtura, is the sole and exclusive property of Chemtura. Employee further
agrees to keep Confidential Information, Work Product, and other related
information at all times in and under Chemtura’s sole custody and control, and
will immediately surrender the same at Employee’s termination of employment, if
not before, at Chemtura’s request. Employee further agrees that all Work Product
shall be considered works made for hire and owned solely, completely, and
exclusively by Chemtura, and that compensation for all of which is hereby
acknowledged to be included in the base salary remuneration paid to Employee by
Chemtura; provided, however, that in the event that, by operation of law, a Work
Product cannot be considered a work made for hire, Employee will assign any and
all right, title and interest Employee may have in the Work Product to Chemtura.


3.           In connection with such assignment, Employee will assist Chemtura
or its successors, assigns, designees, and/or nominees, at any time, during or
after employment with Chemtura, and in any legal way, in securing any form of
protection for the Work Product including any action preventing and/or defending
infringement related to the Work Product, whether in a court of law or
administrative proceeding, in any country in the world.  Such assistance shall
include, without limitation, (i) the execution of any documentation necessary to
evidence the Chemtura’s full right, title and interest in and to the Work
Product and any intellectual property and proprietary rights associated
therewith; (ii) testimony, at Chemtura’s expense, including evidencing the
ownership of the Work Product by the Chemtura; and (iii) the execution of any
documentation necessary to obtain protection or provide rights for the benefit
of Chemtura of any of the Work Product including applications for patents,
copyrights, trademarks, or other analogous protections, and any materials or
filings connected therewith, including affidavits, assignments, continuations,
renewals, reexaminations, oppositions, conflicts, invalidation trials, or
reissues thereof, anywhere in the world.


4.           Further, in the event Chemtura is unable, after reasonable effort,
to secure Employee’s signature on any letters patent, copyright or other
analogous protection relating to Work Product, whether because of Employee’s
physical or mental incapacity, or for any other reason whatsoever, Employee
hereby irrevocably designates and appoints Chemtura and its duly authorized
officers and agents as Employee’s agent and attorney-in fact, to act for and on
behalf of Employee to execute and file any such application or applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letter patents, copyrights or other analogous protections thereon with the
same legal force and effect as if executed by Employee.


21

--------------------------------------------------------------------------------


 
C.           Non-Solicitation
 
1.           Employee agrees that for so long as Employee is employed by
Chemtura and continuing for a twelve (12) month period following termination of
such employment for any reason, Employee will not without the prior written
consent of Chemtura, directly or indirectly, whether alone, in association with
or on behalf of any other person, firm, corporation or other business
organization, whether as an individual proprietor or entrepreneur or as an
agent, consultant, director, employee, officer, partner, stockholder or in any
other capacity: (i) solicit, hire, or endeavor to entice away from Chemtura, any
person or entity who is, or during the then most recent twelve (12) month period
was employed by or was as an agent or key consultant of Chemtura; or (ii)
solicit, hire, or endeavor to entice away from Chemtura any person or entity who
is, or during the then most recent twelve (12) month period was a customer,
client or to Employee’s knowledge or the knowledge of the public was reasonably
anticipated to become a customer or client of Chemtura.
 
2.           Employee acknowledges that Employee has carefully read and
considered the provisions of this Section C and, having done so, agree that the
restrictions set forth in this Section C (including, but not limited to, the
duration and geographic scope of the restrictions set forth in this Section C)
are fair and reasonable, and are reasonably required for the protection of the
interests of Chemtura, and do not preclude Employee from earning a livelihood,
nor do they unreasonably impose limitations on Employee’s ability to earn a
living.  Employee further agrees that the potential harm to Chemtura from the
non-enforcement of these restrictions outweighs any potential harm to the
Employee.
 
3.           If any of the provisions of this Section C are determined to be
invalid or unenforceable to any extent, by reason of being vague or unreasonable
as to area, duration or scope of activity, that portion of this Section C shall
be considered divisible and shall immediately be reformed to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court having jurisdiction over the matter.  Employee agrees
that any such reformation shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 
D.           Remedies and Governing Law
 
1.           Employee recognizes and acknowledges that failure to comply with
this Agreement may result in termination of employment with Chemtura and may
also result in legal action.  Employee agrees that Confidential Information and
Work Product are valuable to Chemtura and that the terms contained in this
Agreement are reasonable in all respects to protect the rights of Chemtura in
such Confidential Information and Work Product. Employee recognizes and
acknowledges that any breach of this Agreement may give rise to irreparable
injury to Chemtura and that monetary damages will be inadequate to compensate
Chemtura for such breach. Accordingly, Employee agrees that in the event of a
breach or threatened breach by Employee of any of the provisions of this
Agreement, Chemtura would be entitled to monetary damages and any other rights,
remedies, or damages to Chemtura at law or in equity, including a temporary
restraining order, a preliminary injunction and/or a permanent injunction in
order to prevent or to restrain any such breach by Employee, or by any or all of
Employee’s partners, employers, employees, servants, agents, representatives and
any and all persons directly or indirectly acting for, on behalf of, or with
Employee.
 
22

--------------------------------------------------------------------------------


 
2.           THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
CONNECTICUT WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


3.           This Agreement shall be binding upon, inure to the benefit of and
be enforceable to the same extent by Chemtura and any respective successors and
assigns of Chemtura or any discrete part thereof.


4.           Subject to the provisions of Section C, Paragraph 3, if any
provision of this Agreement shall be held illegal, void or unenforceable, such
provision shall have no force or effect.  However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair the legality or enforceability of, any provision of this Agreement.


5.           This Agreement contains the entire agreement and understanding by
and between Chemtura and Employee with respect to the subject matter contained
herein and no representations, promises, agreements or understandings, written
or oral, not contained herein shall be of any force or effect. This Agreement
may be amended or terminated only in writing signed by both Employee and
Chemtura.


6.           By signing below, Employee acknowledges that Employee has read this
Agreement carefully and that Employee understands and agrees to all of the terms
set forth herein.
 
IN WITNESS WHEREOF, Employee and Chemtura hereto have duly executed this
Agreement effective for all purposes and in all respects as of the Effective
Date.
 

EMPLOYEE NAME     CHEMTURA CORPORATION                      
Signature
   
Signature
                      Printed Name     Printed Name                          
Date     Date  

 
23

--------------------------------------------------------------------------------


                                                                                     
EXHIBIT A

 
EMPLOYEE’S PREVIOUS AGREEMENTS
 


24

--------------------------------------------------------------------------------


 
EXHIBIT B
 
PRIOR DEVELOPMENTS
 
25

--------------------------------------------------------------------------------


 
EXHIBIT C



See attached EMPLOYEE NON-COMPETITION AGREEMENT


26

--------------------------------------------------------------------------------




chemtura logo [logo_chemtura.jpg]
 
EMPLOYEE NON-COMPETITION AGREEMENT



This EMPLOYEE NON-COMPETITION AGREEMENT (the “Agreement”) is made between
Chemtura Corporation and/or one of its subsidiaries or affiliates (collectively,
“Chemtura”), and the undersigned Employee, effective November 10, 2010
(“Effective Date”). In consideration of Employee’s employment with Chemtura and
for other good and valuable consideration the sufficiency of which Employee
hereby acknowledges, Employee agrees as follows:


A.           Non-Competition
 
1.           Employee agrees that for so long as Employee is employed by
Chemtura and continuing for a period not in excess of twelve (12) months
following termination of such employment for any reason Employee will not
without the prior written consent of Chemtura, directly or indirectly, whether
alone, in association with or on behalf of any other person, firm, corporation
or other business organization, whether as an individual proprietor or
entrepreneur or as an agent, consultant, director, employee, officer, partner,
stockholder or in any other capacity, Compete with Chemtura.  For purposes of
this Agreement, the term “Compete” means to take or plan to take any position,
or otherwise perform or plan to perform any services, in any geographic region:
(a) that could result in the use or disclosure of Confidential Information (as
defined in the agreement between you and Chemtura Corporation, dated November
10, 2010 (your “Confidentiality Agreement”), whether intentional
or  inadvertent, and/or (b) with respect to any business, where as of or within
the twenty-four (24) month period immediately preceding Employee’s termination
of employment, (i) Chemtura is or has engaged in such business, or (ii) Chemtura
has formally announced plans, or Employee has actual knowledge of plans, to
engage in such business.
 
2.           Employee acknowledges that Employee has carefully read and
considered the provisions of this Section A and, having done so, agrees that the
restrictions set forth in this Section (including, but not limited to, the
duration and geographic scope of the restrictions set forth in this Section) are
fair and reasonable, and are reasonably required for the protection of the
interests of Chemtura, and do not preclude Employee from earning a livelihood,
nor do they unreasonably impose limitations on Employee’s ability to earn a
living.  Employee further agrees that the potential harm to Chemtura from the
non-enforcement of these restrictions outweighs any potential harm to the
Employee.
 
3.           If any of the provisions of this Section A are determined to be
invalid or unenforceable to any extent, by reason of being vague or unreasonable
as to area, duration or scope of activity, that portion of this Section shall be
considered divisible and shall immediately be reformed to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court having jurisdiction over the matter.  Employee agrees
that any such reformation shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 
27

--------------------------------------------------------------------------------


 
4.           Employee agrees that in the event of termination of employment with
Chemtura, whether voluntary or involuntary, Employee shall provide Chemtura with
written notice in advance of such termination, (i) identifying Employee’s
subsequent employer, if any, and the nature of the work in which Employee
expects to be engaged therewith and (ii) granting Chemtura permission to
communicate with Employee’s new employer for the purpose of advising Employee’s
new employer of the content of this Agreement.


B.           Remedies and Governing Law
 
1.           Employee recognizes and acknowledges that failure to comply with
this Agreement may result in termination of employment with Chemtura and may
also result in legal action.  Employee agrees that the terms contained in this
Agreement are reasonable in all respects to protect the rights of Chemtura and
acknowledges that any breach of this Agreement may give rise to irreparable
injury to Chemtura and that monetary damages will be inadequate to compensate
Chemtura for such breach. Accordingly, Employee agrees that in the event of a
breach or threatened breach by Employee of any of the provisions of this
Agreement, Chemtura would be entitled to monetary damages and any other rights,
remedies, or damages to Chemtura at law or in equity, including a temporary
restraining order, a preliminary injunction and/or a permanent injunction in
order to prevent or to restrain any such breach by Employee, or by any or all of
Employee’s partners, employers, employees, servants, agents, representatives and
any and all persons directly or indirectly acting for, on behalf of, or with
Employee.
 
2.           THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
CONNECTICUT WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.


3.           This Agreement shall be binding upon, inure to the benefit of and
be enforceable to the same extent by Chemtura and any respective successors and
assigns of Chemtura or any discrete part thereof.


4.           Subject to the provisions of Section A, Paragraph 3, if any
provision of this Agreement shall be held illegal, void or unenforceable, such
provision shall have no force or effect.  However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair the legality or enforceability of, any provision of this Agreement.


5.           This Agreement contains the entire agreement and understanding by
and between Chemtura and Employee with respect to the subject matter contained
herein and no representations, promises, agreements or understandings, written
or oral, not contained herein shall be of any force or effect. This Agreement
may be amended or terminated only in writing signed by both Employee and
Chemtura.


6.           By signing below, Employee acknowledges that Employee has read this
Agreement carefully and that Employee understands and agrees to all of the terms
set forth herein.
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Employee and Chemtura hereto have duly executed this
Agreement effective for all purposes and in all respects as of the Effective
Date.
 

EMPLOYEE NAME     CHEMTURA CORPORATION                      
Signature
   
Signature
                      Printed Name     Printed Name                          
Date     Date  

 
29

--------------------------------------------------------------------------------


 
EXHIBIT D


GENERAL RELEASE


I, __________________, in consideration of and subject to the performance by
Chemtura Corporation (together with its subsidiaries, the “Company”), of its
obligations under Section 9 of the Employment Agreement, dated as of November
10, 2010 (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company and its respective affiliates and subsidiaries and all
present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”).  The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.
 
1. I understand that any payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled.  I understand and agree that I will not receive the payments and
benefits specified in Section 9 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release.  Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.
 
2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this General Release constitutes a general release
of all claims and that no reference herein to a specific form of claim, statute
or type of relief is intended to limit the scope of this General Release.
 
30

--------------------------------------------------------------------------------


 
3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.
 
4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release.  I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
 
5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief.  Notwithstanding the foregoing, I acknowledge that I am
not waiving and am not being required to waive any right that cannot be waived
under law, including the right to file an administrative charge or participate
in an administrative investigation or proceeding; provided, however, that I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
 
6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied.  I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law.  I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.
 
31

--------------------------------------------------------------------------------


 
7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
 
8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release.  I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.
 
9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.
 
10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.
 
11. I hereby acknowledge that Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,
20, 21, 22, 24 and 25 of the Agreement shall survive my execution of this
General Release.
 
12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.
 
13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
 
14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.
 
32

--------------------------------------------------------------------------------


 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


(i) 
I HAVE READ IT CAREFULLY;

 
(ii) 
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
(iii) 
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
(iv) 
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
(v) 
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 
(vi) 
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
(vii) 
 I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
(viii) 
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 
SIGNED: Craig A.
Rogerson                                                                
DATE: November 10, 2010


33

--------------------------------------------------------------------------------

